DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 and 15-17 are allowable. The restriction requirement between system and method , as set forth in the Office action mailed on 19 May 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 19 May 2019 is withdrawn.  Claims 18-20, directed to a method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (as amended below).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Baker on 8 February 2022.

The application has been amended as follows: 

Claim 1:		A CO2 reduction system, comprising:
	a cathode in contact with a catholyte,
the cathode including a selectivity-determining layer electrodeposited on an electron conductor, the selectivity-determining layer including a selectivity-determining component that includes a backbone of substituted heterocyle, and 
the catholyte includes CO2, an additive and a reduced from of the additive forming the selectivity-determining component,
wherein the CO2 is reduced at the cathode and wherein the selectivity determining component is simultaneously electrodeposited.  


	Rejoin Claims 18-20.

Claim 18, at lines 10-11:		forming a selectivity-determining layer on the electron conductor, the selectivity-determining layer including the selectivity component while simultaneously reducing CO2 at the cathode.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-12 is the inclusion of a single catholyte comprising all of carbon dioxide and an additive and a reduced form of the additive which forms a polymeric layer comprising a backbone of substituted heterocycles on a cathode simultaneously with the reduction of carbon dioxide.  
The primary reason for the allowance of claims 13 and 15-17 is the inclusion of a single catholyte comprising all of carbon dioxide and an additive and a cathode in contact with the catholyte comprising a polymeric layer comprising a backbone of substituted heterocycles obtained from a reduced form of the additive.  
The primary reason for the allowance of claims 18-20 is the inclusion of a the limitations of simultaneously forming a selectivity determining component on the electron conductor of the cathode as well as reducing carbon dioxide at the cathode wherein the selectivity determining component is formed from an additive present in the catholyte, which is then reduced and then dimerized/polymerized and/or oligomerized.
The prior art teaches cathode catalysts comprising a backbone of substituted heterocycles (See for example US 2011/0226632 to Cole et al.).  However, fails to teach that this catalyst is deposited on the cathode at all, let alone simultaneously, and thus cannot teach that the catholyte comprises, at the same time, all of carbon dioxide, an additive and a reduced form of the additive which comprises polymeric layer comprising a backbone of substituted heterocycles.  
Deronzier (FR 3 007 426) also teaches the concept of simultaneous carbon dioxide reduction and with catalyst activation; however, while the catalyst component is reduced on the cathode it is first present within the pores of the cathode, rather than in the catholyte.  
Cook (US 4,897,167) teaches the concept of simultaneous carbon dioxide reduction and catalyst deposition from a catholyte comprising carbon dioxide and an additive that is reduced to form the catalyst layer.  However, this art teaches that the compound to be reduced is a metal and thus fails to teach a heterocycle backbone containing catalyst (as in claims 1-13 and 15-17) fails to teach polymerization of an additive in the catholyte (as in claims 18-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CIEL P Contreras/Primary Examiner, Art Unit 1794